       Case 2:21-cv-00407-PSG-KS Document 12 Filed 02/17/21 Page 1 of 2 Page ID #:43




                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
                                                                 CASE NUMBER:
Antonio Fernandez
                                                  Plaintiff(s)                   2:21-CV-00407 PSG
                              v.
                                                                    ADA DISABILITY ACCESS LITIGATION:
Walmart Inc.                                                             APPLICATION FOR STAY
                                                Defendant(s)             AND EARLY MEDIATION

1.   Party (name):                Walmart Inc.                         requests a stay of proceedings and early
     mediation through the Court's ADR Program
2.   The complaint in this case asserts a claim under Title III of the Americans with Disabilities Act (“ADA”),
     42 U.S.C. §§ 12181-12189.
3.   The party filing this Application for Stay and Early Mediation requests that the Court:

     a.     Stay these proceedings;

     b.     Schedule an early mediation through the Court’s ADR Program;

     c.     Order Plaintiff to file with the Court and serve on Defendant(s) within fourteen (14) days of the date
            of the Order granting Application for Stay and Early Mediation a statement that includes the
            following:
            1)      An itemized list of specific conditions on the subject premises that are the basis of the claimed
                    violations of the ADA; and
            2)      An itemized list of damages and, for each item, the amount sought.

     d.     Order Defendant to file with the Court and serve on Plaintiff(s) at least ten (10) days before the date
            set for the early mediation any evidence Defendant intends to rely upon to support a claim that the
            alleged violations have been remedied or that no violation exists.


Date: February 12, 2021


                 Andrew O. Smith, Esq.                                           s/Andrew O. Smith
                  Type or Print Name                              Signature of Attorney (or Party without Attorney)



                           Opposition to this Application for Stay and Early Mediation
                      must be filed no later than seven (7) days from the date of service of this
                                     Application for Stay and Early Mediation.


ADR-21 (09/16)        ADA DISABILITY ACCESS LITIGATION: APPLICATION FOR STAY AND EARLY MEDIATION              Page 1 of 1
       Case 2:21-cv-00407-PSG-KS Document 12 Filed 02/17/21 Page 2 of 2 Page ID #:44



            1                            CERTIFICATE OF SERVICE
            2         I hereby certify that the following document(s):
            3         APPLICATION FOR STAY AND EARLY MEDIATION
            4   was/were served on this date to counsel of record:
            5         [X]   BY MAIL: By placing a copy of the same in the United States Mail,
                            postage prepaid, and sent to their last known address(es) listed below.
            6
                      [ ]   BY E-MAIL DELIVERY: Based on an agreement of the parties to
            7               accept service by e-mail or electronic transmission, I sent the above
                            document(s) to the person(s) at the e-mail address(es) listed below. I
            8               did not receive, within a reasonable amount of time after the
                            transmission, any electronic message or other indication that the
            9               transmission was unsuccessful.
        10            [X]   BY ELECTRONIC TRANSMISSION: I electronically filed the
                            above document(s) with the Clerk of the Court using the CM/ECF
        11                  system. The CM/ECF system will send notification of this filing to the
                            person(s) listed below.
        12
                Raymond Ballister Jr., Esq.
        13      Russell Handy, Esq.
                CENTER FOR DISABILITY ACCESS
        14      8033 Linda Vista Road, Suite 200
                San Diego, CA 92111
        15      Tel: 858-375-7385
                amandas@potterhandy.com
        16      Attorney for Plaintiff
                ANTONIO FERNANDEZ
        17

        18            Executed on February 17, 2021, at Los Angeles, California.
        19

        20
                                                      Tonisha Ford
        21

        22

        23

        24

        25

        26

        27

        28
2354-9370
                                                        2
                                                                        CERTIFICATE OF SERVICE
                                                                     CASE NO. 2:21-CV-00407 PSG
